Appeal from the December 18, 1986 order of the Appellate Division dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Appeal from the March 17, 1988 order of the Appellate Division dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that as to defendants Mitchell, Klestadt, Scher and Loring, no substantial constitutional question is directly involved, and as to the remaining defendants, upon the ground that the order does not finally determine the action within the meaning of the Constitution.
Chief Judge Wachtler taking no part.